Counsel for defendant in error moves to dismiss this proceeding in error for the reason that neither the case-made attached to the petition in error nor a copy thereof was filed with the papers in the case below. The said motion was filed in this court on November 13, 1912, showing service on attorneys for the plaintiff in error on the 11th day of November, 1912. No response has been made to said motion.
Under the authority of St. Louis, I. M.   So. Ry. Co. v.Burrow, 33 Okla. 701, 127 P. 478, the motion must be sustained.
See, also, Marple v. Farmers'   Merchants' Nat. Bank,28 Okla. 810, 115 P. 1124; Oligschalager v. Grell, 13 Okla. 632,75 P. 1131.
The motion to dismiss this proceeding in error must therefore be sustained.
All the Justices concur.